Title: V. Second State of the Report on Weights and Measures, [April–20 May 1790]
From: Jefferson, Thomas
To: 



[April-20 May 1790]

The Secretary of state, to whom was referred by the house of representatives to prepare and report a proper plan or plans for establishing uniformity in the currency, weights and measures of the U.S. in obedience thereto makes the following report.
To obtain uniformity in measures, weights, and coins, it is necessary to find some measure of invariable length, with which, as a standard, these subjects may be compared.
There exists not in nature, as far as has been hitherto observed, any one body accessible to man, which presents a single invariable dimension.

The globe of the earth itself indeed may be considered as invariable in all it’s dimensions, and that it’s circumference would furnish an invariable measure. But no one of it’s circles, great or small, is accessible to admeasurement through all it’s parts.
Matter then, by it’s mere extension, furnishing nothing invariable, it’s Motion is the only remaining resource.
The motion of the earth round it’s axis is uniform and invariable. It is measured obviously, but unequally, by the departure and return of a given meridian to the sun, constituting a solar day. Throwing together the inequalities of Solar days, a mean interval, or day, has been found, and divided by very general consent into 86,400 equal parts.
A Pendulum, vibrating freely in small and equal arcs, may be so adjusted in it’s length as, by it’s vibrations, to make this division of the earth’s motion into 86,400 equal parts, called seconds of mean time.
Such a pendulum then becomes itself a measure of determinate length to which all others may be referred as to a standard.
[It is liable however to the following incertainties.
1. Both theory and experience prove that to preserve it’s isochronism, it must be shorter towards the equator and longer towards the poles.
2. Being best made of metal, it is liable to vary it’s length with the variations in the temperature of the air.
3. If the Bob be a ball (which form can be produced in practice more exactly than any other) the length of the pendulum is not the distance from the center of suspension to either the center or bottom of the ball, but to a point between the two, called the center of oscillation; and this point being within the body of the ball and consequently inaccessible to the measure, becomes one source of incertainty.
4. If the suspending thread be of nearly insensible weight, it will be so flexible as to be liable to bend in it’s vibrations, and consequently to shorten the length of the pendulum. If it be sufficiently inflexible, it will then be of weight sufficient to displace the center of oscillation, and so also shorten the true length.
These incertainties indeed are minute: yet if a substitute can be found which is clear of some of them at least, it ought to be preferred.
The vibrating rod, of uniform diameter, tried heretofore by others for other purposes, has been suggested for this by Mr. Leslie, an ingenious artist of Philadelphia.]

Any diameter, sufficient to render it inflexible in it’s vibrations, may be taken; because be the diameter great or small, the center of oscillation remains the same.
This center being known to reside at one third of the whole length of the rod, measured from the bottom might be easily and accurately ascertained in practice. But the whole rod is better for a standard than any portion of it because it is sensibly defined at both it’s extremities.
[The rod then, instead of the pendulum, avoids the incertainties arising from the inaccessibility of the center of oscillation, and from the weight of the suspending thread.
But, like the pendulum, it’s length will vary with the latitude, and with the temperature of the atmosphere.
To lessen the first variation, the middle latitude of the U.S. may be declared to be that which is to give the standard, and the completion of the 38th. degree may be taken as the middle latitude, neglecting as to this purpose the parts beyond the 31st. and 45th. degrees.
The extent of the variations from this standard Northwardly and Southwardly can then be examined.]
The Second pendulum for 38.° of latitude, according to Sr. Isaac Newton’s computation, must be of 39.1285 inches English measure; and a rod, to be isochronous with respect to a pendulum, must be of the same length between the centers of suspension and oscillation, and consequently it’s whole length 58.69275 inches. This is buty 1/18 of an inch too long for the Southern limit of 31.° and 1/33 of an inch too short for the Northern one of 45.° These differences are so minute that they may be neglected as insensible for all the common purposes of life. But in cases meriting perfect exactness, the second rod, found by trial of it’s vibrations in any part of the U.S. may be corrected by the computations of the same author for the latitude of the place, and brought exactly to the standard of 38.°
The expansion and contraction of the rod with the change of temperature will occasion a greater variation in it’s length. According to the high authority before quoted, an iron rod of given length may vary, between summer and winter, in temperate latitudes and in the common exposure of house clocks, from 1/144 to 1/215 of it’s whole length, which, in a rod of 58.69277 I. will be from about a quarter to 4/10 of an inch. This is too sensible a variation to be neglected. It may be avoided by adjusting and preserving the standard in a cellar or other place, the temperature of which never varies.  Iron is named for this purpose because it is the least expansible of the metals. It should be gilt to protect it from the rust which might in time shorten it.
Let the Standard of measure then be an iron rod, of uniform diameter, and of such length as, in latitude 38.° and in a cellar or other place the temperature of which does not vary thro’ the year, shall perform it’s vibrations, in small and equal arcs, in one second of mean time.
A standard of invariable length being thus obtained, we may proceed to identify by that the measures, weights, and coins of the United States. But here a doubt presents itself as to the extent of the reformation meditated by the house of representatives. The experiment made by Congress in the year 1786. by declaring that the money of account and paiment should be the same through the U.S. and that it’s parts and multiples should be in a decimal ratio, has obtained such general approbation both at home and abroad, that nothing seems wanting, but the actual coinage, to banish the discordant pounds, shillings, pence and farthings of the different states and to establish in their stead the new denominations. Is it in contemplation with the house of representatives to extend a like improvement to our measures and weights, and to arrange them also in a decimal ratio? The facility which this would introduce into the vulgar arithmetic, would unquestionably be soon and sensibly felt by the whole mass of the people, who would thereby be enabled to compute for themselves whatever they should have occasion to buy, to sell, or to measure, which the present complicated and difficult ratios place beyond their computation for the most part. Or, is it the opinion of the representatives that the difficulty of changing the established habits of a whole nation opposes an insuperable bar to this improvement? Under this uncertainty the Secretary of state thinks it his duty to submit alternative plans that the house may at their will adopt either the one or the other exclusively; or the one for the present, and the other for a future time, when the public mind may be supposed to have become familiarized to it.
I.
And first on the supposition that the present measures and weights are to be retained, but to be rendered uniform and invariable by bringing them to the same invariable standard.
The first settlers of these states having come chiefly from England, brought with them the measures and weights of that country.  These alone are generally established among us, either by law or usage, and these therefore are alone to be retained and fixed. We must resort to that country for information of what they are or ought to be.
This rests principally on the evidence of certain standard measures and weights, which have been preserved of long time in different deposits. But differences among these having been known to exist the house of commons, in the years 1757. and 1758. appointed committees to enquire into the original standards of their weights and measures. These Committees, assisted by able Mathematicians and artists, examined and compared with each other the several standard measures and weights, and made reports on them in the years 1758. and 1759. The circumstances under which these reports were made entitle them to be considered as far as they go as the best written testimony existing of the standard measures and weights of England: and as such they will be relied on in the progress of this report.
Measures of length
The measures of length in use among us are

the league of 3. miles the mile
of 8. furlongs the furlong of 40. poles, or perches
the pole or perch of five yards and a half
the fathom of 2 yards
the ell of a yard and a quarter
the yard of 3. feet
the foot of 12. inches
and the inch of 10. lines.

On this branch of their subject the committee of 1757. 1758. sais that the Standard measures of length at the Receipt of the Exchequer are a Yard, supposed to be of the time of H. 7. and a Yard and Ell supposed to have been made about the year 1601. that they are brass rods, very coarsely made, their divisions not exact, and the rods bent, and that, in the year 1742, some members of the Royal society had been at great pains in taking an exact measure of these standards by very curious instruments, prepared by the ingenious Mr. Graham; that the Royal society had had a brass rod made pursuant to their experiments, which was made so accurately, and by persons so skilful and exact that it was thought not easy to obtain a more exact one; and the Committee in fact found it to agree with the standards at the Exchequer as near  as it was possible. They furnish no means, to persons at a distance, of knowing what this standard is. This however is supplied by the concurrent testimony of the learned of that nation, who agree very generally that the second pendulum, as computed by Sr. Isaac Newton for the latitude of London, is 39.2 inches of their measure. Consequently the second rod for that latitude would be 58.8, which is a line, or 1/10 of an inch longer than the standard rod of 38.° that is to say 1/588 of the whole rod.
Let the standard rod of 38.° then be divided into 587 equal parts and let each of these be declared a line;

10. lines an inch;
12. inches a foot;
3. feet a yard;
3 feet 9 inches an ell;
6. feet a fathom;
5 yards and a half a perch or pole;
40. poles or perches a furlong;
8. furlongs a mile;
3 miles a league.

Superficial measures.
Our superficial measures are
The Acre of 4. rood;
and the Rood of 40. square poles, so established by a statute of 33. E. 1. Let them remain the same.
Measures of capacity.
The measures of capacity in use among us are of the following names and proportions
The gill, 4 of which make a pint;

2 pints a quart;
2 quarts a pottle;
2 pottles a gallon;
8 gallons make a measure called a firkin in liquid substances and a bushel dry;
2 firkins or bushels make a measure called a barrel liquid and a coomb dry, this last term being antient and little used;
2. barrels, or coombs, make a measure called a hogshead liquid, or a quarter dry; each being the quarter of a ton;
a hogshead and a third make a tierce or third of a ton;
2 hogsheads make a pipe, butt, or puncheon; and 2 pipes make a ton.


There is moreover the Rundlet or Kilderkin containing 2. firkins, peculiar in measure as well as name to the liquids, and the peck of 2 gallons, peculiar in measure and name to the dry substances.
But no one of these measures is of a determinate capacity. The report of the committee of 1757. 1758 shews that the gallon is of very various content; and that being the Unit, all the others must vary with that. The Gallon and bushel contain

224. and 1792. cubic inches, according to the standard wine gallon preserved at Guildhall:
231. and 1848. according to the statute of the 5. Anne;
264.8 and 2118.4 according to the antient Rumford quart of 1228. examined by the committee;
265.5 and 2124. according to three standard bushels preserved in the Exchequer, to wit, one of H. 7. without a rim, one dated 1091. supposed for 1591. or 1601. and one dated 1601.
266.25 and 2130. according to the antient Rumford gallon of 1228. examined by the committee.
268.75 and 2150. according to the Winchester bushel as declared by stat. 13.14.W.3. which has been the model for some of the grain states.
271. less 2 spoonfuls, and 2168. less 16 spoonfuls, according to a standard gallon of H. 7. and another dated 1601. marked E.E. both in the Exchequer.
271. and 2168. according to a standard gallon in the Exchequer dated 1601. marked E. and called the corn gallon.
272. and 2176 according to the 3. standard corn gallons last mentioned, as measured in 1688. by an artist for the Commissioners of the Excise, generally used in the sea-port towns and by mercantile people, and thus introduced into some of the grain states.
277.18 and 2217.44 as established for the measure of coal by the stat. 12. Anne.
278. and 2224. according to a standard bushel of H.7. with a copper rim, in the Exchequer.
278.4 and 2227.2 according to two standard pints of 1601. and 1602. in the Exchequer:
280. and 2240. according to the standard quart of 1601. in the Exchequer:
282. and 2256. according to the standard gallon for beer and ale in the Treasury.

There are moreover varieties on these varieties from the barrel to the ton inclusive:



for if
the Barrel be
of Herrings, it must contain 28. gallons by the stat. 13. El. c.11.


  if

  of wine it must contain 31½ gallons by the stat. 2.H.6. c. 11. and 1.R.3.c.15.


  if

  of beer or ale it must contain 34. gallons by the stat. 1. W. & M. c.24.


and the higher measures in proportion.
In those of the U.S. which have not adopted the statutes of W. & M. and of Anne before cited, nor their substance, the wine gallon of 231. cubic inches stands on the authority of very long usage before the 5th. of Anne, the origin and foundation of which are unknown: the Bushel is the Winchester bushel by the 11. H. 7. undefined: and the barrel of ale 32. gallons, and of beer 36. gallons by the stat. 23. H. 8.c.4.
The Secretary of state is not informed whether there have been any, and what alterations of these measures by the laws of the particular states.
It is proposed to retain this series of measures, but to fix the gallon to one determinate capacity, as the Unit of measure, both wet and dry; for convenience is in favor of abolishing the distinction even between wet and dry measures.
The wine gallon, whether of 224 or 231 cubic inches, may be altogether disregarded as concerning principally the wealthy and the mercantile, the least numerous part of the society, and the most capable of reducing one measure to another by calculation. This gallon is little used among the mass of farmers, whose chief habits and interests are in the size of the corn bushel.
Of the standard measures before stated, two are principally distinguished in authority and practice. The statute bushel of 2150 cubic inches, which gives a gallon of 268.75 cubic inches, and the standard gallon of 1601. called the Corn gallon, of 271. or 272. cubic inches, which has introduced the mercantile bushel of 2176 cubic inches. The former of these is most used in some of the grain states, the latter in others. The middle term of 270. cubic inches may be taken as a mutual compromise of convenience, and as offering this general advantage, that the bushel being of 2160. cubic inches, is exactly a cubic foot and a quarter, and so facilitates the conversion of wet and dry measures into solid contents and tonnage, and simplifies the connection of measures and weights, as will be shewn hereafter. It may be added in favor of this as a  medium measure, that eight of the standard or statute measures before enumerated are below this term, and nine above it.
The measures to be made for use being foursided, with rectangular sides and bottom,


the Pint will be
 3.
Inches
square and 3¾ I. deep.


the Quart
 3.
I.
square and 7½. I. deep


the Pottle
 3.
I.
square and 15. I. deep


the Gallon
 6.
I.
square and 7½. I. deep


the Peck
 6.




the Half bushel
12.
I.
square and 7½. I. deep


and the Bushel
12.
I.
square and 15. I. deep.


Cylindrical measures have the advantage of superior strength: but square ones have the greater advantage of enabling every one, who has a rule in his pocket, to verify their contents by measuring them.
Let the measures of capacity then for the U.S. be a gallon of 270. cubic inches:

The gallon to contain 2. pottles:
The pottle 2. quarts;
The quart 2. pints;
The pint 4. gills.
2. gallons to make a peck;
8. gallons a bushel or firkin;
2. bushels or firkins a strike or kilderkin;
2. strikes or kilderkins a coomb or barrel;
2. coombs or barrels a quarter or hogshead;
2. hogshead and a third, one tierce;
2 hogsheads a pipe, butt or puncheon; and
2 pipes a ton.

And let all measures of capacity of dry subjects be stricken with a straiht round strike of <equal> uniform diameter from one end to the other.
Weights
There are two series of weights in use among us: the one called Avoirdupois, the other Troy.

In the Avoirdupois series

The Pound is divided into 16. ounces;
The Ounce into 16. drams;
The Dram into 4. quarters.

In the Troy series

The Pound is divided into 12. ounces

The Ounce (according to one subdivision) into 8. drams
The Drams into 3. scruples.
The Scruple into 20. grains:

According to another subdivision the Ounce is divided into 20. pennyweight and the Pennyweight into 24. grains. So that the pound Troy contains 5760 grains of which 7000 are requisite to make the pound avoirdupois. Of course the weight of the pound Troy is to that of the pound Avoirdupois as 5760:7000::144:175. It is remarkable that this is exactly the proportion of the antient liquid gallon of Guildhall, of 224. cubic inches, to the corn gallon of 272. for 224:272::144:175.
  It is further remarkeable still that this is also the exact proportion between the specific weight of wheat and that of water. For the statute bushel is of 64. pints, and each pint a pound of wheat. Now as 144:175::64:77. But 77.77 is known to be the exact [weight of 2150. cubic inches of rain water, from which, taken as a bushel, would result a gallon of 266½ cubic inches, which is but one cubic inch more than the gallon formed from three of the four standard gallons in the Exchequer and but half an inch more than the antient gallon of Rumford of 1228. and a fourth of an inch less than the gallon averaged from all the standards.]
  [We find then in a continued proportion 64:77.77::224:272::144:175. That is to say, the Specific weight of a measure of wheat to that of the same measure of water, as the cubic contents of the wet gallon, to those of the dry; and as the weight of a pound Troy to that of a pound Avoirdupois.
This seems to have been so combined as to render it indifferent whether a thing were dealt out by weight or measure, for the dry gallon of wheat, and the liquid one of wine, were of the same weight; and the Avoirdupois pound of wheat, and Troy pound of wine were of the same measure.
Another remarkeable correspondence is that between weights and solid measures. For 1000 ounces avoirdupois of rain water fill a cubic foot with mathematical exactness.
What circumstances of the times, or purposes of barter or commerce called for this combination of weights and measures with the subjects exchanged or purchased, are not now to be ascertained. But a triple set of exact proportionals representing weights, measures, and the things to be weighed and measured, and a relation so integral between weights and solid measures, must have been the result of design and scientific calculation, and not a mere coincidence of hazard. It proves that the dry and wet measures, the  heavy and light weights, must have been original parts of the system they compose: contrary to the opinion of the committee of 1757. 1758. who thought that the Avoirdupois weight was not an antient weight of the kingdom, nor ever even a legal weight but during a single year of the reign of H. 8. and therefore concluded to suppress it altogether. Their opinion was founded chiefly on the silence of the laws as to this weight. But the harmony before developed in the system of weights and measures of which the Avoirdupois makes an essential member, corroborated by a general use, from very high antiquity, of that, or of a nearly similar weight under another name, seem stronger proofs that this is a legal weight than the mere silence of the written laws is of the contrary. Perhaps the weight is of higher antiquity than the written law.]
Be this as it may, it is in such general use with us, that, on the principle of popular convenience, it’s higher denominations at least must be preserved. It is by the Avoirdupois pound and ounce that our citizens have been used to buy and sell. But the smaller subdivisions of drams and quarters are not in use with them. On the other hand they have been used to weigh their money and medicine with the pennyweights and grains Troy weight, and are not in the habit of using the pounds and ounces of that series. It would be for their convenience then to suppress the pound and ounce Troy, and the dram and quarter Avoirdupois, and to form into one series the Avoirdupois pound and ounce, and the Troy pennyweight and grain. The Avoirdupois ounce contains 18. pennyweight 5½ grains Troy weight. Divide it then into 18. pennyweight and this pennyweight, as now, into 24. grains, and the new pennyweight will contain between a third and a quarter of a grain more than the present Troy pennyweight; or more accurately it will be to that as 875:864. a difference not to be noticed either in money or medecine, below the denomination of an ounce.
But it will be necessary to refer these weights to a determinate mass of some substance the specific gravity of which is invariable. Rain water is such a substance, and may be referred to every where, and thro’ all time. It has been found by accurate experiments that a cubic foot of rain water weights 1000 ounces avoirdupois standard weights of the Exchequer. It is true that among these standard weights, the committee reports small variations. But this experiment must decide in favor of those particular weights, between which and an integral mass of water so remarkeable a coincidence has been found.
Let it then be established that an ounce is of the weight of a  cube of rain water of one tenth of a foot; that the series of weights of the U.S. shall consist of pounds, ounces, pennyweights and grains; whereof
24. grains shall be one pennyweight;
18 pennyweight one ounce;
16 ounces one pound.
Coins
Congress, in 1786, established the money Unit at 375.64. Troy grains of pure silver. It is proposed to make this less by about the quarter of a grain or fifteenth of a cent, that is to say to establish it at 375.4 instead of 375.64. grains because it will be shewn that this, as the Unit of Coin, will link in system with the Units of length, surface, capacity and weight, whenever it shall be thought proper to extend the decimal ratio through all these branches. It is to preserve the possibility of doing this that this very minute alteration is proposed.
We have this proportion then. 875 : 864 :: 375.4 Troy grains: 370.68 American grains, the expression of the Unit in the new grains.
Let it be declared, therefore, that the Money Unit or Dollar of the U.S. shall contain 370:68 American grains of pure silver.
If nothing more then is proposed than to render uniform and stable the system we already possess, this may be effected on the plan herein detailed; the sum of which is 1. that the present measures of length be retained and fixed by an invariable standard: 2. that the measures of surface remain as they are, and be invariable also as the measures of length to which they are to refer: 3. that the Unit of capacity, now so equivocal, be settled at a medium and convenient term and defined by the same invariable measures of length.
4. That the more known terms in the two kinds of weights be retained and reduced to one series and that they be referred to a definite mass of some substance the specific gravity of which never changes; and
5. That the quantity of pure silver in the money unit be expressed in parts of the weight so defined.
In the whole of this no change is proposed, except an insensible one in the Troy grain and pennyweight, and the very minute one in the Money Unit.

II.
But if it be thought that either now or at any future time, the citizens of the U.S. may be induced to undertake a thorough reformation of their whole system of measures, weights and coins, reducing every branch to the same decimal ratio, already established in their coins, and thus bringing the calculation of the principal affairs of life within the arithmetic of every man who can multiply and divide plain numbers, greater changes will be necessary.
The Unit of measure is still that which must give law thro’ the whole system: and from whatever Unit we set out, the coincidences between the old and new ratios will be rare. All that can be done will be to chuse such an Unit as will produce the most of these. In this respect the Second rod has been found on trial to be far preferable to the Second pendulum.
Measures of length.
Let the Second rod then, as before described, be the Standard of measure; and let it be divided into 5. equal parts, each of which shall be called a Foot. It will be about ¼ of an inch shorter than the present foot.

Let the foot be divided into 10. inches:

the inch into 10. lines:
the line into 10. points:

Let 10. feet make a decad;

10 decads a rood;
10 roods a furlong;
10 furlongs a mile.


They may be thus noted and compared with the English measures.


 
  


  
Method ofNotation
Equivalent inEnglish Measure



The 
Point
  .001

    .011 Inch



  
Line
.01 

    .117



  
Inch
  .1  

   1.173

about 1/7 more than the English Inch.


  
Foot
  1.   
{
11.738 I.
}
  about 1/48 less than the English foot


  


 .978 f.


  
Decad
  10.   

 9.782

  about 1/48 less than the 10. foot rod of the Carpenters.


  
Rood
100.   
  
97.821
  
  about 1/16 less than the side of an English square rood.


  
Furlong
  1000.   
 978.212

  about ⅛ more than the English furlong.


  
Mile
  10000.   
9782.125

  about 1 6/7 of an English mile: nearly the Scotch and Irish mile, and ⅙ the German.



Superficial measures.
Superficial measures have been estimated, and so may continue to be, in squares of the measures of length, except in the case of lands, which have been estimated by squares called roods and acres. Let the Rood be equal to a square every side of which is 100. Feet. This will be 4.355 English feet less than the English rood every way, and 1321 square feet less in it’s whole contents; that is to say about one eighth, in which proportion also, 4 rood will be less than the present acre.
Measures of capacity.
Let the Unit of capacity be the cubic foot, to be called [a Metre; or, if it be thought better to retain the name of the nearest present measure, it may be called] a bushel. It will contain 1617½ cubic inches English, be about [1/10 less than the smallest English bushel, and ¼ less than that before proposed to be adopted as a medium.] Let this be divided into 10 pottles;
each pottle into 10. demipints;
each demipint into 10.[Roquilles, each of which will be 1/14 less
than the measure of that name in France, and so will serve as
a link between their measures and ours.]
Let 10. metres or bushels be a quarter, and
10. quarters a Last or double ton.
They may be thus noted and compared with English measures.


  
  



Method of Notation
Equivalent inEnglish Measures



Roquille

.001

     1.61749 Inches




Demipint

.01 

    16.1749

about 1/24 less than the English half pint.


Pottle

.1  

 161.749

  about ⅙ more than the English pottle.


  Metre or Bushel
}
1.  
{
  1617.496547987 I..936051243048 cu.f.
}
  about ¼ less than the middle-sized English bushel.


  
  
  
Quarter

10.   
   9.3605

  about ⅕ less than the English quarter.


Last

100.   
93.605

  about 1/7 more than the English Last.


The Measures for use being four-sided, and the sides and bottom rectangular the Metre or bushel will be a foot cube;
the Pottle 5 inches square and 4 inches deep;
the Demipint 2 inches square and 2½ inches deep;
the Roquille an Inch cube.

Weights
Let the weight of a cubic inch of rain water be called an ounce; and Let the ounce be divided into 10. double-scruples;
the double-scruple into 10. carats;
the carat into 10. demi-grains or minims.
Let 10. ounces make a pound;
10. pounds a stone;
10. stone a kental;
10. kental a hogshead.
They may be thus noted and compared with English weights.



  


Methods of Notation
Equivalent in English weights




Avoirdupois
Troy


Demigrain or Minim.
.0001


.409522418 grains about ⅕ less than the half grain Troy.


Carat
.001


4.09522418 almost exactly the Carat Troy


Double-scruple
.01 


40.9522418 about 1/40 more than two scruples Troy.


Ounce
  .1  
  .9360512 oz.

{
  409.522418 grs..8531717 oz.
}
about 1/14 less than the ounce avoirdupois.





Pound [qu.Marc?]
1.   
9.360512 oz. .585032 lb.
}

.7109764 lb. about ¼ less than the Pound Troy.


Stone
10.   
  93.60512 oz. 5.85032 lb
}

7.109764 about ¼ less than the English stone of 8 lb


Kental
100.   
  936.0512 oz. 58.5032 lb.
}

71.09764 aboty 4/10 less than the Kental English.


Hogshead
  1000.   
  9360.512 oz. 585.032 lb.
}

710.9764.


Coins
Let the Money-Unit, or Dollar, contain eleven twelfths of an ounce of pure silver. This will be 375.4 Troy grains (or more exactly 375.39555 Troy grains) which will be a quarter of a grain (or more exactly 24445 of a grain) less than the present Unit. This with the twelfth of alloy already established will make the Dollar or Unit of the weight of an ounce, or of a cubic inch of rain water exactly. The series of Mills, Cents, Dimes, Dollars, and Eagles to remain as already established.
The Second rod, or the Second pendulum, expressed in the measures of other countries, will give the proportion between their measures and those of the United States.
Measures, weights and coins thus referred to standards unchangeable in their nature, (as in the length of a rod vibrating seconds, and the weight of a definite mass of rain water) will themselves  be unchangeable. These standards too are such as to be accessible to all persons, in all times and places. The measures and weights derived from them fall in so nearly with some of those now in use, as to facilitate their introduction; and being arranged in decimal ratio, they are within the calculation of every one who possesses the first elements of arithmetic, and easy of comparison both for foreigners and citizens with the measures, weights, and coins of other countries.
A gradual introduction might perhaps lessen the inconveniences which might attend too sudden a substitution, even of an easier for a more difficult system. After a given term, for instance, it might begin in the Customhouses, where the merchants would become familiarised to it. After a further term, it might be introduced into all legal proceedings, and merchants and traders in foreign commodities might be required to use it in their dealings with one another. After a still further term, all other descriptions of people might receive it into common use. Too long a postponement, on the other hand, would increase the difficulties of it’s reception, with the increase of our population.
